t c no united_states tax_court julie a toth petitioner v commissioner of internal revenue respondent docket nos filed date p began operating a horse boarding and training facility for profit in p has continued carrying on these activities through the date of trial p claims the expenses paid for these activities are deductible pursuant to sec_212 i r c in and the years at issue r denied the deductions claiming that the expenses were nondeductible startup expenditures under sec_195 i r c which must be capitalized because they were incurred in anticipation of the sec_212 i r c activity’s becoming a trade_or_business held sec_195 i r c does not require the expenses of p’s sec_212 i r c activity to be capitalized as startup expenditures the expenses paid_or_incurred in the sec_212 i r c activity are deductible russell r kilkenny for petitioner shirley m francis for respondent haines judge respondent determined deficiencies in petitioner’s federal income taxes for and years at issue of dollar_figure and dollar_figure as well as additions to tax under sec_6651 of dollar_figure and dollar_figure under sec_6651 to be computed and under sec_6654 of dollar_figure and dollar_figure respectively the issue for decision as framed by the parties is whether petitioner may deduct expenses in connection with her horse boarding and training activities for the years at issue pursuant to sec_212 or instead is required by sec_195 to capitalize them as startup expenditures findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner lived in oregon when she filed her petition petitioner was employed by the pharmaceutical firm pfizer inc pfizer from to date in date unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar petitioner fell from her horse during a stadium jumping clinic and suffered a head injury which caused continuing episodes of severe fatigue mental apathy dizziness and nausea her illness resulted in permanent disability and caused her to lose her job with pfizer on date petitioner is one of six individuals in the pacific northwest qualified to teach eventing3 at the beginning novice novice training and preliminary levels in petitioner purchased acres of land in newberg oregon newberg property between portland and salem oregon in an area well known within the equestrian community for horse boarding training and lessons in petitioner began operating a horse boarding and training facility upon the newberg property for profit although income from the activities in was modest it gradually increased as improvements were made to the newberg property and petitioner was able to hire additional staff by early petitioner was initially diagnosed with chronic fatigue syndrome however in date a cardiologist diagnosed her as suffering from neurocardiogenic syncope an incurable disease caused by the nerve damage she suffered from her head injury eventing is an olympic sport made up of three disciplines in which a horse and rider compete in dressage stadium jumping and cross-country jumping eventing has six levels of difficulty which are in order of difficulty beginning novice novice training preliminary intermediate and advanced petitioner had established a limited_liability_company called ghost oak farm l l c to operate the newberg property she currently earns approximately dollar_figure per month from ghost oak farm l l c petitioner filed her federal_income_tax returns for the years at issue on date respondent sent petitioner notices of deficiency for the years at issue on april and respectively the notices of deficiency for the years at issue were based upon third party payor information and not upon information reported on petitioner’s filed returns the parties have stipulated that the income reported on petitioner’s federal_income_tax returns for and is correct petitioner’s claimed itemized_deductions are not in dispute petitioner reported the income and expenses from her horse boarding and training activities on schedule c profit or loss from business but concedes that the expenses attributable to the activities are not deductible pursuant to sec_162 rather petitioner contends that the horse boarding and training expenses are deductible pursuant to sec_212 respondent concedes petitioner engaged in horse boarding and training activities for profit5 beginning in and does not dispute the respondent does not argue the application of sec_183 amounts of the expenses claimed but contends they are nondeductible startup expenditures under sec_195 petitioner filed her petitions for and on july and respectively the court consolidated the cases for trial briefing and decision on date opinion the relevant portion of sec_195 as amended provides sec_195 start-up_expenditures a capitalization of expenditures except as otherwise provided in this section no deduction shall be allowed for start-up_expenditures c definitions for purposes of this section-- start-up_expenditures the term start-up_expenditure means any amount-- a paid_or_incurred in connection with-- iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would the parties have also stipulated that petitioner is entitled to personal exemptions for the years at issue if additional income_tax is owing from petitioner she concedes the additions to tax under sec_6651 and and be allowable as a deduction for the taxable_year in which paid_or_incurred emphasis added respondent citing the underlined portion of sec_195 contends that petitioner anticipated that her income-producing activities would become an active trade_or_business therefore respondent argues expenses paid_or_incurred in the income- producing activity must be capitalized respondent’s argument fails for several reasons ordinary and necessary expenses for all income-producing activities whether they are for business under sec_162 or nonbusiness under sec_212 are intended to be on equal footing 674_f2d_1359 10th cir looney v commissioner tcmemo_1985_326 affd without published opinion 810_f2d_205 9th cir this means that the distinction between an ordinary_expense and a capital_expenditure should be applied in the same manner under both sections 397_us_572 n this court construes the term startup expenditure to denote an expenditure that is capital rather than ordinary this court will not interpret sec_195 to override the deductibility of ordinary and necessary expenses petitioner incurred in an ongoing sec_212 activity any more than it would do so for an ongoing sec_162 activity see 331_us_1 one section of the act must be construed so as not to defeat the intention of another or to frustrate the act as a whole 34_bta_376 the various sections of the act should be so construed that one section will explain and support and not defeat or destroy another section once her sec_212 activity has begun the deduction of ordinary and necessary expenses paid_or_incurred in that activity is not precluded by sec_195 regardless of whether that activity is subsequently transformed into a trade_or_business this interpretation is consistent with sec_195 and its legislative_history in the 1980s several federal courts of appeals were asked to decide whether expenses paid_or_incurred during the preoperating phase of a profit-seeking activity were deductible or had to be capitalized each of the cases involved tax years arising before the effective date of sec_195 six courts of appeals held that because sec_212 and sec_162 are in_pari_materia preopening expenses7 for either a sec_212 activity or a before the enactment of sec_195 in the miscellaneous revenue act of publaw_96_605 94_stat_3522 a taxpayer was required to capitalize investigatory expenses and startup costs of a new business under a body of law known as the pre-opening expense doctrine which was based upon sec_162 and the clear_reflection_of_income principle 345_f2d_901 4th cir vacated per curiam on other grounds 382_us_68 under this doctrine a taxpayer could recover preopening expenses only by depreciating them over the life of the asset or deducting them continued sec_162 activity must be capitalized see 882_f2d_484 11th cir revg tcmemo_1987_351 861_f2d_1232 10th cir revg tcmemo_1986_155 837_f2d_309 7th cir revg tcmemo_1986_127 794_f2d_1157 6th cir revg 83_tc_103 779_f2d_424 n 8th cir the court_of_appeals for the ninth circuit affirmed a holding of the tax_court which found preopening expenditures of a sec_212 activity could be deducted 80_tc_538 affd without published opinion 745_f2d_66 9th cir continued as a loss when the asset was sold see 418_us_1 in 93_tc_684 affd in part and remanded in part 10th cir date we overruled our opinion in 80_tc_538 affd without published opinion 745_f2d_66 9th cir the year in suit in hardy was to which the amendment of sec_195 did not apply observing that sec_195 as originally enacted9 in the miscellaneous revenue act of publaw_96_605 94_stat_3522 was ambiguous and caused excessive litigation in congress amended the statute deficit_reduction_act_of_1984 publaw_98_369 sec a 98_stat_614 s prt vol i pincite the senate print accompanying the deficit_reduction_act_of_1984 stated that the intent of congress in amending the statute was to decrease the controversy and litigation arising under present law with respect to the proper tax treatment of start-up_expenditures by requiring expenses similar to those allowed as deductions in hoopengarner to be capitalized s prt vol i supra pincite the purpose of the amendment to sec_195 was to bring sec_212 and sec_162 into parity when determining whether an expenditure has been incurred in a startup activity as originally enacted sec_195 defined startup expenditures to mean any amount paid_or_incurred in connection with-- a investigating the creation or acquisition of an active trade_or_business or b creating an active trade_or_business and which if paid_or_incurred in connection with the expansion of an existing trade_or_business would be allowable as a deduction for the taxable_year in which paid_or_incurred we have found that petitioner operated her horse boarding and training activities for profit in and has continued to engage in these same activities through the date of trial respondent concedes petitioner engaged in these activities for profit during the years at issue additionally respondent does not argue the application of sec_183 and does not dispute the amounts of the expenses or that they were ordinary or necessary therefore the court holds that petitioner’s expenses attributable to her horse boarding and training activities during the years at issue are deductible pursuant to sec_212 decisions will be entered under rule
